Opinion issued November 21, 2012




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00135-CV
                           ———————————
PATRICIA ANN YOUNG, TINA MARIE YOUNG, AND DAVID MICHAEL
                     YOUNG, Appellants
                                       V.
    THE TEXAS COUNTY AND DISTRICT RETIREMENT SYSTEM,
                        Appellees



                      On Appeal from the Probate Court
                           Galveston County, Texas
                     Trial Court Cause No. PR0072700-A


                         MEMORANDUM OPINION

      Appellants, Patricia Ann Young, Tina Marie Young, and David Michael

Young, who joined the underlying suit as intervenors, have failed to timely file a
brief. See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing

failure of appellant to file brief). After being notified that their appeal was subject

to dismissal, appellants did not respond. See TEX. R. APP. P. 42.3(b) (allowing

involuntary dismissal of appeal). Further, appellees filed a motion to dismiss the

appeal on the basis that appellants have failed to file a brief. Appellants have not

responded to the motion.

      We grant the motion and dismiss the appeal for want of prosecution. We

dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




                                          2